                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

                                              )
UNITED STATES OF AMERICA                      )       Case No. 1:21-mj-181
                                              )
 v.                                           )       Charging District No. 2:16-cr-103 (SDOH)
                                              )
ALPHONZO LEE EVANS                            )       U.S. Magistrate Judge Christopher H. Steger
                                              )

                                MEMORANDUM AND ORDER

        ALPHONZO LEE EVANS (“Defendant”) came before the Court on September 3, 2021,
in accordance with Rules 5, 5.1 and 32.1 of the Federal Rules of Criminal Procedure, on a Petition
for Warrant or Summons for Offender Under Supervision (the “Petition”) out of the United States
District Court for the Southern District of Ohio.

       After being sworn in due form of law, Defendant was informed or reminded of his privilege
against self-incrimination under the 5th Amendment and his right to counsel under the 6th
Amendment to the United States Constitution.

        The Court determined that Defendant wished to be represented by an attorney and that he
qualified for the appointment of an attorney to represent him at government expense.
Consequently, the Court APPOINTED Myrlene Marsa of Federal Defender Services of Eastern
Tennessee, Inc., to represent Defendant at the hearing.

        Defendant was furnished with a copy of the Petition, and he confirmed that he had an
opportunity to review the Petition with his attorney. The Court determined that Defendant was
capable of reading and understanding the Petition. At the Court’s request, AUSA Kyle Wilson
explained to Defendant the offenses detailed in the Petition. Defendant acknowledged that he
understood the offenses with which he is charged in the Petition. The Government moved the Court
to detain Defendant without bond pending further proceedings.

       The Court provided a Waiver of Rule 32.1 Hearing form to Defendant which set forth
Defendant’s right to counsel; right to an identity hearing; right to copies of the judgment, warrant
and warrant application; right to a preliminary hearing; and right to a detention hearing. The Court
explained to Defendant that he had a right to transfer those proceedings to the prosecuting district,
which, in this case, is the United States District Court for the Southern District of Ohio.

        Following consultation with his counsel, Defendant agreed to waive an identity hearing,
production of the judgment, warrant and warrant application, and any preliminary or detention
hearing to which he may be entitled in the Eastern District of Tennessee, so that he can request
that such proceedings be conducted in the United States District Court for the Southern District of
Ohio at a time set by that Court. Defendant confirmed such waiver through his signature on the




 Case 1:21-mj-00181-CHS Document 6 Filed 09/13/21 Page 1 of 2 PageID #: 33
Waiver of Rule 32.1 Hearing form [Doc. 5].

       It is, therefore, ORDERED that:

          1. The Government’s motion that Defendant be DETAINED WITHOUT
             BOND pending further proceedings in the United States District Court for
             the Southern District of Ohio is GRANTED.

          2. The U.S. Marshal shall transport Defendant to the United States District
             Court for the Southern District of Ohio.

          3. The Clerk of Court for the Eastern District of Tennessee shall promptly
             transmit all documents relating to this case to the Clerk of Court for the
             United States District Court for the Southern District of Ohio.

          4. The Clerk of Court for the United States District Court for the Southern
             District of Ohio shall immediately notify the United States Attorney for
             such district of Defendant’s arrival so that further proceedings may be
             promptly scheduled.

       ENTER.


                                             /s/ Christopher H. Steger
                                             UNITED STATES MAGISTRATE JUDGE




 Case 1:21-mj-00181-CHS Document 6 Filed 09/13/21 Page 2 of 2 PageID #: 34
